NUMBER 13-20-00328-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ROBERT AGUILAR,                                                            Appellant,

                                              v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 117th District Court
                         of Nueces County, Texas.


                          MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
              Memorandum Opinion by Justice Tijerina

      Appellant Robert Aguilar entered a plea agreement and pleaded guilty to

possession of a controlled substance, namely cocaine, with intent to deliver in an amount

of four grams or more but less than 200 grams, a second-degree felony. See TEX. HEALTH

& SAFETY CODE ANN. § 481.112. The trial court sentenced him to twenty years’

imprisonment. Appellant’s court-appointed attorney filed an Anders brief. See Anders v.
California, 386 U.S. 738, 744 (1967). We affirm the judgment.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

filed Anders brief and a motion to withdraw as counsel with this Court, stating that his

review of the records yielded no grounds of reversible error upon which appeals can be

predicated. See id. Counsel’s brief meets the requirements of Anders, as it presents a

thorough, professional evaluation of the record showing why there are no arguable

grounds to advance on appeal. See ln re Schulman, 252 S.W.3d 403, 406 n.9 (Tex. Crim.

App. 2008) (orig. proceeding) (“ln Texas, an Anders brief need not specifically advance

‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.” (citing Hawkins v.

State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi–Edinburg 2003, no pet.)));

Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014),

appellant’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court’s judgment. Appellant’s counsel also informed this Court

that appellant has been: (1) notified that counsel has filed an Anders brief and a motion

to withdraw; (2) provided with copies of the pleadings; (3) informed of his rights to file a

pro se responses, review the record preparatory to filing those responses, and seek

discretionary review if we conclude that the appeal is frivolous; and (4) provided with a

form motion for pro se access to the appellate record with instructions to file the motion


                                             2
within ten days. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; Stafford, 813

S.W.2d at 510 n.3; see also ln re Schulman, 252 S.W.3d at 409 n.23.

                               II.    INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed the record and counsel’s brief, and we have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion it considered the issues raised in the brief and reviewed the record for reversible

error but found none, the court of appeals met the requirements of Texas Rule of

Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                               III.   MOTION TO WITHDRAW

       In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel. See Anders, 386 U.S. at 744; see also ln re Schulman,

252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—

Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he must withdraw

from representing the appellant. To withdraw from representation, the appointed attorney

must file a motion to withdraw accompanied by a brief showing the appellate court that

the appeal is frivolous.”) (citations omitted)). We grant counsel’s motion to withdraw.

Within five days of the date of this Court’s opinion, counsel is ordered to send a copy of

this opinion and this Court’s judgment to appellant and to advise him of his right to file a




                                             3
petition for discretionary review.1 See TEX. R. APP. P. 48.4; see also ln re Schulman, 252

S.W.3d at 411 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                           IV.      CONCLUSION

        We affirm the trial court’s judgment in appellate cause number 13-20-00328-CR.



                                                                                      JAIME TIJERINA
                                                                                      Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
28th day of April, 2022.




         1 No substitute counsel will be appointed. Should appellant wish to seek further review of this case

by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals, see id. R. 68.3. Any
petition for review should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id.
R. 68.4.

                                                       4